Title: To James Madison from George Clayton, 8 September 1804 (Abstract)
From: Clayton, George
To: Madison, James


8 September 1804, Louisville, Georgia. “In compliance with the directions of His Excellency the Governor of this State, I have the honor to inclose you, a certified copy [not found] of the Act, passed by the Legislature thereof; to ratify and confirm the amendment, proposed by Congress to be added to the Federal Constitution, in regard to the election of President and Vice-President of the United States.”
